In this action, it was agreed that the summons, complaint, answer and other pleadings, the order of reference, the report of the referee including the evidence, the defendant's exceptions thereto, the judgments and defendant's exceptions thereto, shall constitute the defendant's case on appeal for Supreme Court.
And inasmuch as in that appeal we have deemed it advisable and proper to consider and adjudicate upon the exceptions of the defendant, as well as those of the plaintiffs, our determination upon the exceptions of the defendant in that case, must be taken and considered as our adjudications upon those exceptions on this appeal, and the same disposition made of them.
The case is remanded on the same ground and for as like purpose as in that case.
The Clerk of this Court will ascertain the aggregate amount of costs in both appeal, and there must be judgment against the defendant, and his sureties for the appeal, for one half of said costs so ascertained.
Modified and remanded.                                  Remanded. *Page 200
Cited: Grant v. Reese, 94 N.C. 731; Young v. Kennedy, 95 N.C. 269;Beavans v. Goodrich, 98 N.C. 223; Yelverton v. Coley, 101 N.C. 250;McDaniel v. Scurlock, 115 N.C. 298; Fisher v. Brown, 135 N.C. 200; Yorkv. McCall, 160 N.C. 279; Corporation Com. v. Bank, 192 N.C. 370;Corporation Com. v. Bank, 193 N.C. 117; In re Parker, 209 N.C. 695;Anderson v. McRae, 211 N.C. 199; Barlett v. Hopkins, 235 N.C. 167.